Citation Nr: 1047460	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  08-38 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for 
degenerative joint disease, status post anterior cruciate 
ligament repair, of the left knee.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
December 1983 to December 1996.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied an increased rating (in excess of 0 
percent) for degenerative joint disease, status post anterior 
cruciate ligament repair, of the left knee (arthritis).  In 
August 2008, the Veteran entered disagreement with this decision.  
The claims file was subsequently transferred to the RO in Denver, 
Colorado.  

In a June 2010 rating decision during the appeal, the disability 
rating for left knee arthritis (degenerative joint disease, 
status post anterior cruciate ligament repair) was increased to 
10 percent disabling, effective from the date of receipt of claim 
for increase on May 8, 2008, under Diagnostic Codes 5010-5260.  
The Veteran was advised of the increased rating for left knee 
arthritis; however, he did not withdraw his appeal for increase.  
The United States Court of Appeals for Veterans Claims (Court) 
has held that, on a claim for an original or increased rating, 
the claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that such a 
claim remains in controversy, even if partially granted, where 
less than the maximum benefit available is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Thus, the appeal for increased rating 
in excess of 10 percent for left knee arthritis continues. 


FINDING OF FACT

During the entire rating period on appeal, the Veteran's left 
knee arthritis disability exhibited flexion to 120 degrees, and 
full extension to 0 degrees, with no additional limitations due 
to pain or other orthopedic factors.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
degenerative joint disease, status post anterior cruciate 
ligament repair, of left knee, have not been met for any period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.71, 4.71a, Diagnostic Codes 5010-5003, 5260, 5261(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative, if any, of any information, and 
any medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The RO provided a VCAA notice letter to the Veteran in May 2008, 
before the original adjudication of the claim.  The May 2008 
letter notified the Veteran of what information and evidence must 
be submitted to substantiate a claim for increased rating, as 
well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained by 
VA.  The content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). The Veteran was provided with notice of the type of 
evidence necessary to establish a disability rating or effective 
date in the May 2008 letter.  The Board concludes that the 
Veteran has been afforded appropriate notice under the VCAA.

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim for an increased rating, and the 
duty to assist requirements have been satisfied.  VA treatment 
records dated from 2006 to 2010 were obtained and associated with 
the claims folder.  VA examinations were performed in 2008 and 
2009 in order to obtain medical evidence as to the nature and 
extent of the claimed disability.  The Board finds that the VA 
examination reports and addendum obtained in this case is 
adequate.  The VA examiners reviewed the Veteran's medical 
history, conducted necessary testing to properly evaluate the 
claimed disability, and recorded pertinent findings consistent 
with the examination and record.  The Board finds that the VA 
examination reports are probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159 (c)(4).  There is no identified 
relevant evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist her in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Each service-connected 
disability is rated on the basis of specific criteria identified 
by diagnostic codes.  38 C.F.R. § 4.27 (2010).  

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10 (2010).  In resolving this factual 
issue, the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).  It is also necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. §§ 
4.2, 4.3 (2010).  If there is a question as to which evaluation 
to apply to the Veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. 
§ 4.7 (2010).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period on 
appeal, assignment of staged ratings would be permissible.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In the present case, the RO rated the claim under Diagnostic Code 
5010, for the evaluation of arthritis, due to trauma.  Under 
Diagnostic Code 5010, traumatic arthritis is to be rated as 
degenerative arthritis, Diagnostic Code 5003.  Under Diagnostic 
Code 5003, degenerative arthritis when established by X-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides for evaluating limitation of the 
flexion of the leg.  A noncompensable rating is provided where 
flexion is limited to 60 degrees, a 10 percent rating is assigned 
where flexion is limited to 45 degrees, a 20 percent rating is 
assigned when flexion is limited to 30 degrees, and a 30 percent 
rating is assigned when flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a.

Diagnostic Code 5261 provides for evaluating limitation of the 
extension of the leg.  Limitation of extension of the leg is 
rated noncompensable at 5 degrees, 10 percent at 10 degrees, 20 
percent at 15 degrees, 30 percent at 20 degrees, 40 percent at 30 
degrees, and 50 percent at 45 degrees.  38 C.F.R. § 4.71a.  See 
also 38 C.F.R. § 4.71, Plate II (2010), which reflects that 
normal flexion and extension of a knee is from 0 to 140 degrees.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements. The functional loss may 
be due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion. Weakness 
is as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled. 38 C.F.R. 
§§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

It is noted, "[t]he intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability. It is the intention to recognize actual 
painful, unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint."  38 C.F.R. § 4.59.

Increased Rating for Left Knee Arthritis

The Veteran contends that a higher rating is warranted for his 
service-connected degenerative joint disease, status post 
anterior cruciate ligament repair, left knee (arthritis).  
Historically, service connection for degenerative joint disease, 
status post anterior cruciate ligament repair, left knee, was 
granted in a June 2005 rating decision, and a noncompensable (0 
percent) rating was assigned.  The Veteran filed a claim for 
increased rating that was received in May 2008.  As previously 
noted, during the current appeal for increased rating, the RO 
granted a 10 percent rating effective from May 8, 2008, the date 
of receipt of claim for increase.  

According to a June 2008 VA examination report, the Veteran 
complained of aching and popping.  He also report experiencing 
some stiffness, but denied swelling heat, and redness.  The 
examiner noted that the Veteran wears a knee brace when he 
participates in recreational activities.  Upon examination, there 
was no effusion or focalized tenderness.  There was a small 
amount of crepitus with flexion.  McMurray's sign was negative.  
Passive and active range of motion was noted to be from 0 to 128 
degrees.  After three repetitive motions, there was no further 
loss of motion or objective signs of pain.  He had 5+ out of 5 
muscle strength and normal neurovascular status.  X-rays showed 
mild osteoarthritic changes and prior old anterior cruciate 
ligament.  

A July 2009 VA examination report indicated the Veteran 
complained of aching and popping.  He also reported that his left 
knee gets stiff and numb if he sits for long.  He denied swelling 
and flare-ups.  The examiner noted that the Veteran's gait was 
normal and that he wears a brace when bowling.  There was no 
erythema, hyperemia, ecchymosis, patellar tenderness or joint 
line tenderness.  Range of motion was from 0 to 120 degrees, with 
pain.  There was no additional loss of motion on repetitive use 
due to painful motion, weakness, impaired endurance, 
incoordination, or instability.  X-ray revealed degenerative 
changes and patellofemoral joint disease with narrowing of the 
joint.  The diagnosis at that time was prior left knee anterior 
cruciate ligament reconstruction, with early degenerative joint 
disease, with residuals.

After a review of all the evidence, the Board finds that a rating 
in excess of 10 percent for degenerative joint disease, status 
post anterior cruciate ligament repair, left knee, is not 
warranted for any period of claim.  In this case, the Veteran 
meets the criteria for a 10 percent rating for arthritis under 
Diagnostic Codes 5010-5003, which provides for a 10 percent 
rating for arthritis with pain and noncompensable limitation of 
motion.  Under Diagnostic Codes 5003, when the limitation of 
motion of the specific joint involved is noncompensable under the 
appropriate diagnostic codes, as in this case, an initial rating 
of 10 percent is for application for a major joint such as the 
knee.  As such, a rating in excess of 10 percent is not warranted 
for the left knee under Diagnostic Code 5003 based upon his 
limited range of motion and complaints of pain. 

Under Diagnostic Code 5003, a 20 percent rating is not warranted 
unless X-ray evidence shows involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations.  The knee is considered one major 
joint.  Accordingly, because there are not two or more major or 
minor joints involved in this instance, as the Veteran is 
separately service-connected for a right knee disability, the 
Veteran is not entitled to a rating greater than 10 percent under 
Diagnostic Code 5003.

As noted in the 2008 and 2009 VA examination reports, the Veteran 
has limited motion of his left knee with pain.  Even with 
considerations of limited motion due to pain, such limitation of 
motion is noncompensable pursuant to Diagnostic Code 5260.  
Although there was some limitation of motion with pain in the 
left knee, the limitation of motion has not been to a compensable 
degree at any time during the rating on appeal, under Diagnostic 
Codes 5260 and 5261, to warrant either a higher rating of 20 
percent under either Diagnostic Code 5260 or 5261, or to warrant 
separate 10 percent ratings for both limitation of flexion 
(Diagnostic Code 5260) and limitation of extension (Diagnostic 
Code 5261).  See VAOPGCPREC 09-04 (separate ratings may be 
granted based on limitation of flexion (Diagnostic Code 5260) and 
limitation of extension (Diagnostic Code 5261) of the same knee 
joint). 

The Board finds that the Veteran is not entitled to a rating in 
excess of 10 percent for left knee arthritis for any period of 
increased rating appeal because there is no evidence that at 
other any point during the course of this appeal that knee 
flexion has been limited to 45 degrees, or extension limited to 
10 degrees so as to permit the assignment of an evaluation based 
on the degree of limitation of motion, as opposed to the presence 
of painful motion.  VA treatment records reflect the Veteran's 
complaints of pain, but do not show additional limitation of 
motion.  Accordingly, the evidence does not establish that an 
evaluation is warranted under Diagnostic Codes 5260 or 5261.  
Upon reviewing the longitudinal record, throughout the entire 
pendency of this appeal, the Veteran's limitation of motion has 
remained uniform; thus staged ratings are not appropriate.  Hart, 
21 Vet. App. 505.

In reaching its decision, he Board has considered the effect of 
pain and weakness of the left knee.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes that 
the probative and persuasive evidence of record does not reflect 
functional loss not contemplated by the 10 percent evaluation 
assigned for that painful motion.  In the present case, the 
evidence of record reveals complaints of knee pain; however, the 
Veteran denied experiencing flare-ups.  Although the Veteran 
complained of stiffness, aching, and popping, his complaints do 
not, when viewed in conjunction with the medical evidence, tend 
to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Specifically, the 2008 and 2009 VA examiners 
indicated that, on repetitive motion, there was no additional 
loss of range of motion due to pain, weakness, impaired 
endurance, incoordination, or instability.  The rating schedule 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 
10 Vet. App. 194 (1997).  Even when considering the Veteran's 
complaints of pain, the criteria for the higher rating based on 
the Veteran's range of motion are not met during the entire 
period on appeal.  

Consideration has also been given to whether an increased rating 
is warranted under other potentially applicable diagnostic codes.  
Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).  However, the evidence demonstrates 
no dislocated or removed semilunar cartilage of the knee, left 
knee anklyosis, impairment of the tibia or fibula, or genu 
recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 
5259, 5262, 5263 (2009).  Accordingly, a rating greater than the 
10 percent rating assigned is not warranted for degenerative 
joint disease of the left knee.  

The Board also notes that the June 2010 rating decision granted a 
separate disability rating of 10 percent for a separate service-
connected left knee disability of instability under Diagnostic 
Code 5257.  That decision is not on appeal to the Board.  In 
addition, the Board will not consider any of the criteria in 
rating the left knee instability in the current decision, as to 
do so would constitute pyramiding.  See 38 C.F.R. § 4.14 (the 
same manifestation under different diagnoses are to be avoided). 

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for increased rating in 
excess of 10 percent for left knee arthritis, for any period, and 
the claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7. 

Extraschedular Consideration

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  A determination of 
whether a claimant is entitled to an extraschedular rating under 
38 C.F.R. § 3.321(b) is a three-step inquiry.  First, the Board 
must determine if the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  To do this, 
the Board must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level and 
symptomatology.  If this is the case, the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, the Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors, such as marked interference with employment and 
frequent periods of hospitalization.  If the Board determines 
that the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, and the disability 
picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step - to determine whether, to accord justice, an 
extraschedular rating must be assigned.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).

The Board finds the assigned Diagnostic Codes adequately 
addresses the Veteran's symptoms of pain on motion and limitation 
of motion of the left knee.  There is no indication that the 
schedular criteria are inadequate to evaluate the Veteran's 
service-connected left knee arthritis.  The schedular rating 
criteria in this case specifically provide for ratings based on 
arthritis, limitations of knee flexion and extension, and the 
presence of pain, including as it limits knee motion.  When 
evaluating musculoskeletal disabilities, as in this Veteran's 
case, in addition to applying schedular criteria, the Board has 
considered granting a higher disability rating when functional 
loss due to limited or excessive movement, pain, weakness, 
excessive fatigability, or incoordination is demonstrated, to 
include during flare-ups and with repeated use, if those factors 
are not considered in the rating criteria.  Such factors are part 
of the schedular rating criteria for rating the Veteran's left 
knee arthritis disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions 
of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

A disability rating in excess of 10 percent for degenerative 
joint disease, status post anterior cruciate ligament repair, of 
the left knee is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


